                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION

 BRADLEY YOUNG,                              :        Case No. 1:20-cv-887
                                             :
       Petitioner,                           :        Judge Timothy S. Black
                                             :
 vs.                                         :        Magistrate Judge Stephanie K.
                                             :        Bowman
 WARDEN, MARION                              :
 CORRECTIONAL INSTITUTION,                   :
                                             :
        Respondent.                          :

                         DECISION AND ENTRY
             ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 8)

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. 28 U.S.C. § 636 (b). Pursuant to such

reference, the Magistrate Judge reviewed the pleadings filed with this Court and, on June

10, 2021, submitted a Report and Recommendation. (Doc. 8). The Court has reviewed

the Report and Recommendation. No objections were filed, and the time for filing

objections under Fed. R. Civ. P. 72(b) has expired.

       Accordingly:

       1.    The Report and Recommendation (Doc. 8) is hereby ADOPTED;

       2.    The petition is DISMISSED with prejudice on the ground that the petition
             is time-barred under 28 U.S.C. § 2244(d);

       3.    A certificate of appealability SHALL NOT issue with respect to any of the
             claims for relief alleged in the petition, which this Court has concluded are
             barred from review on a procedural ground, because under the first prong of
             the applicable two-part standard enunciated in Slack v. McDaniel, 529 U.S.
                473, 484–85 (2000), “jurists of reason” would not find it debatable whether
                the Court is correct in its procedural ruling;

        4.      The Court certifies that, pursuant to 28 U.S.C. § 1915(a)(3), an appeal of
                this Order would not be taken in good faith and therefore DENIES
                Petitioner leave to appeal in forma pauperis. See Fed. R. App. P. 24(a);
                Kincade v. Sparkman, 117 F.3d 949, 952 (6th Cir. 1997); and,

        5.      The Clerk shall enter judgment accordingly, whereupon this case is
                TERMINATED upon the docket of this Court.

        IT IS SO ORDERED.

Date:        6/30/2021                                         s/Timothy S. Black
                                                             Timothy S. Black
                                                             United States District Judge




                                               2
